Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 154 filed 12/10/18      PageID.6317   Page 1 of
                                      3



                      UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

       LEAGUE OF
       WOMEN VOTERS
       OF MICHIGAN, et
       al.,

             Plaintiffs,                            Civil Action No. 17-cv-14148

                                                    Hon. Eric L. Clay
                                                    Hon. Denise Page Hood
                                                    Hon. Gordon J. Quist
       RUTH JOHNSON, in her official
       capacity as Michigan Secretary of State

                            Defendant.
                                         /

        CONGRESSIONAL INTERVENORS’ NOTICE REGARDING
      CONCURRENCE WITH PLAINTIFFS’ RESPONSE TO ORDER TO
                        SHOW CAUSE

           On Saturday, Plaintiffs filed their Response to Order to Show Cause.

     (ECF 153) (Page ID 6169-6306). In Plaintiffs’ Response, Plaintiffs stated

     that they had conferred with counsel for Congressional Intervenors

     concerning their position on Plaintiffs’ Response but had not yet obtained

     Congressional Intervenors’ position. See Plaintiffs’ Response to Order to

     Show Cause at 1 n.1.

           Congressional Intervenors join the Secretary in concurring with

     Plaintiffs’ Response to Order to Show Cause.




                                             1
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 154 filed 12/10/18   PageID.6318   Page 2 of
                                      3



     Respectfully submitted,

     December 10, 2018

     Holtzman Vogel Josefiak               Clark Hill PLC
     Torchinsky PLLC

     /s/ Jason Torchinsky                /s/ Charles R. Spies
     Jason Torchinsky                    Brian D. Shekell (P75327)
     Shawn Sheehy                        Charles R. Spies
     Phillip Gordon                      212 E. Cesar Chavez Ave.
     45 North Hill Drive, S 100          Lansing, Michigan 48906
     Warrenton, Virginia 20106           P: (313) 965-8300
     P: (540) 341-8800                E: bshekell@clarkhill.com
     F: (540) 341-8809                   cspies@clarkhill.com
     E: JTorchinsky@hvjt.law
     ssheehy@hvjt.law
     pgordon@hvjt.law




                                       2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 154 filed 12/10/18          PageID.6319      Page 3 of
                                      3



                            CERTIFICATE OF SERVICE

           I hereby certify that on December 10, 2018, the forgoing has been

     electronically filed with the Clerk of the Court using the CM/ECF system.

     This system has sent a notice of electronic filing to all counsel of record.

                                 /s/Jason B. Torchinsky
                                    Jason Torchinsky




                                            3
